The Conestoga Settlement
                                                                   Trust, The RE Family Trust /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2014

                                      No. 04-13-00719-CV

                   AMERICAN NATIONAL INSURANCE COMPANY,
                                  Appellant

                                                v.

 THE CONESTOGA SETTLEMENT TRUST, The RE Family Trust and Shea Ungar A/K/A
                Hershey Ungar Trustee of the RE Family Trust,
                                 Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17464
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       Attorney Ira S. Lipsius, on behalf of appellees, filed a motion to appear in this court pro
hac vice. Attorney Keith A. Kendall filed a motion in support of Mr. Lipsius’s request to appear
pro hac vice. We have reviewed both motions and ORDER that both motions be GRANTED.
Mr. Lipsius is permitted to appear in appeal number 04-13-00719-CV until its conclusion in this
court.

It is so ORDERED on this 13th day of May, 2014.
                                                                   PER CURIAM


Attested to:__________________________________
               Keith E. Hottle
               Clerk of Court